DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the RCE non-final office action and interview, applicant filed another amendment of claims that includes additional limitation and argument on independent claims 1, 8 & 15. With further clarifying the claim elements ; 
“the perception and planning module of the ADV is logically rotated 180”,
“the physical driving direction of the ADV is distinct from the perception and planning orientation of the perception and planning orientation, such that the perception and planning module logic is oriented as considering that driving forward means driving toward the rear of the car when the ADV is driven in reverse.”,
“in response to inverting the orientation of the perception and planning module, updating the location, speed, and direction of each of the obstacles surrounding the ADV.

Further prosecution revealed that inventive subject matter with those amended claims distinctive enough “the perception and planning module logic is oriented as driving forward when the ADV is driven in reverse” as stated in amended independent claims.

Consequently, argued citations may not have been disclosed by any prior art as a whole. Even though some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 8 & 15 limitations.

Some of the closest prior art found on PE2E/Google Patent search;

NOH et al., US 20190118801 A1, DEVICE FOR AUTOMATICALLY PARKING VEHICLE AND METHOD FOR CONTROLLING THE SAME,
Remarks: Discloses “A parking device with a sensor configured to detect an object and movement of an object located in the environment around the vehicle”,

Ferguson; David Ian Franklin et al., US 9248834 B1, Predicting trajectories of objects based on contextual information,
Remarks: Discloses “tracking obstacles” & “driving in the reverse direction”,

KIYOKAWA; Yusuke et al.	US 20170028984 A1	PARKING ASSIST SYSTEM, METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PROGRAM
Remarks: Discloses “A parking assist system includes an electronic control unit configured to: estimate first extending directions of obstacles, calculate a planned moving path”.

XU et al., CN 111679660 A, A unmanned deep reinforcement learning method of fusion human driving behavior,
Remarks: Discloses “unmanned deep strengthening learning method for fusion human driving behavior”.

Lambert et al., US 20140139677 A1, METHOD AND DEVICE FOR PARKING A VEHICLE,
Remarks: Discloses “A method for assisting a reverse parking maneuver of a motor vehicle equipped with a rear-view camera system into a longitudinal parking space”.

Lee et al., US 20130151060 A1, SYSTEM AND METHOD OF DERIVING PARKING  PRAJECTORY FOR VEHICLE
Remarks: Discloses “a technique of deriving a parking trajectory for a vehicle”.

The Examiner reasoning based on this specific claim limitation present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Claim Rejections:  Applicant’s arguments, see Applicant Arguments/Remarks pages 8-11, filed on 02/16/2021, with respect to independent claims 1, 8 & 15, have been fully considered and are persuasive.  The rejection of independent claims 1, 8 & 15 have been withdrawn. 

As a result, claims 1-23 are allowed.
Claims 1, 8 & 15 are allowed independent claims.
Claims 2-7 & 22-23 are allowed due to dependencies to the allowed claim 1.
Claims 9-14 are allowed due to dependencies to the allowed claim 8.
Claims 16-21 are allowed due to dependencies to the allowed claim 15.


Invention Drawings: 

    PNG
    media_image1.png
    538
    732
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    422
    763
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    423
    768
    media_image3.png
    Greyscale
            

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665